                                                                                      Case 4:15-cv-02172-JSW Document 452 Filed 01/27/20 Page 1 of 14




                                                                                1 KINSELLA WEITZMAN ISER KUMP & ALDISERT LLP
                                                                                  LAWRENCE Y. ISER (SBN 094611)
                                                                                2 liser@kwikalaw.com
                                                                                  KRISTEN L. SPANIER (SBN 181074)
                                                                                3 kspanier@kwikalaw.com
                                                                                  KATHERINE T. KLEINDIENST (SBN 274423)
                                                                                4 kkleindienst@kwikalaw.com
                                                                                  808 Wilshire Boulevard, 3rd Floor
                                                                                5 Santa Monica, California 90401
                                                                                  Telephone: (310) 566-9800
                                                                                6 Facsimile: (310) 566-9850

                                                                                7 DUANE MORRIS LLP
                                                                                  JOHN M. SIMPSON (admitted pro hac vice)
                                                                                8 jmsimpson@duanemorris.com
                                                                                  MICHELLE C. PARDO (admitted pro hac vice)
      LLP




                                                                                9 mcpardo@duanemorris.com
                                                                                  REBECCA E. BAZAN (admitted pro hac vice)
KINSELLA WEITZMAN ISER KUMP & ALDISERT




                                                                               10 rebazan@duanemorris.com
                                                                                  505 9th Street NW
                                                                               11 Suite 1000
                                         TEL 310.566.9800 • FAX 310.566.9850




                                                                                  Washington, DC 20004
                                           808 WILSHIRE BOULEVARD, 3RD FLOOR
                                            SANTA MONICA, CALIFORNIA 90401




                                                                               12 Telephone:     (202) 776-7800
                                                                                  Facsimile:     (202) 776-7801
                                                                               13
                                                                                  Attorneys for Defendant SeaWorld Parks & Entertainment, Inc.
                                                                               14
                                                                                                          IN THE UNITED STATES DISTRICT COURT
                                                                               15
                                                                                                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                               16
                                                                                                                    OAKLAND DIVISION
                                                                               17

                                                                               18
                                                                                    MARC ANDERSON, et al.,                      Civil Action No. 4:15-cv-02172-JSW (JCS)
                                                                               19
                                                                                                     Plaintiffs,
                                                                               20                                               DEFENDANT’S TRIAL BRIEF
                                                                                              v.
                                                                               21                                               Pre-Trial Conference: February 10, 2010
                                                                                  SEAWORLD PARKS AND                            Trial Date: March 9, 2020
                                                                               22 ENTERTAINMENT, INC.,                          Judge: Jeffrey S. White
                                                                                                                                Courtroom: 5
                                                                               23                    Defendant.

                                                                               24

                                                                               25

                                                                               26

                                                                               27

                                                                               28
                                                                                    DM1\10257475.1                                                       4:15-cv-02172-JSW-JCS
                                                                                                                   DEFENDANT’S TRIAL BRIEF
                                                                                       Case 4:15-cv-02172-JSW Document 452 Filed 01/27/20 Page 2 of 14




                                                                                1                                                  TABLE OF AUTHORITIES

                                                                                2 Cases

                                                                                3 Anderson v. SeaWorld Parks & Entm’t, Inc. 2016 WL 8929295 (N.D. Cal. Nov. 7, 2016) .......... 2

                                                                                4 Anderson v. SeaWorld Parks & Entm’t, Inc., 2016 WL 4076097 (N.D. Cal. Aug. 1, 2016) ......... 3

                                                                                5 Anderson v. SeaWorld Parks & Entm’t, Inc., 2018 WL 1981396 (N.D. Cal. Feb. 20, 2018) ..... 6-7

                                                                                6 Anthony v. Pharmavite, 2019 WL 109446 (N.D. Cal. Jan. 4, 2019)............................................ 8-9

                                                                                7 Bird v. First Alert, Inc., 2015 WL 3750225 (N.D. Cal. June 15, 2015).......................................... 6

                                                                                8 Bronson v. Johnson & Johnson, Inc., 2013 WL 1629191 (N.D. Cal. Apr. 16, 2013) .................... 2
      LLP




                                                                                9 Cabrera v. Countrywide Fin., 2012 WL 5372116 (N.D. Cal. Oct. 30, 2012) ................................ 6
KINSELLA WEITZMAN ISER KUMP & ALDISERT




                                                                               10 Clark v. City of Lakewood, 259 F.3d 996 (9th Cir. 2001) ............................................................... 3

                                                                               11 Cordes v. Boulder Brands USA, Inc., 2018 WL 6714323 (C.D. Cal. Oct. 17, 2018) ..................... 9
                                         TEL 310.566.9800 • FAX 310.566.9850
                                           808 WILSHIRE BOULEVARD, 3RD FLOOR
                                            SANTA MONICA, CALIFORNIA 90401




                                                                               12 Davidson v. Kimberly-Clark Corp., 889 F.3d 956 (9th Cir. 2018), cert denied, 139 S.Ct.

                                                                               13         640 (2018) ........................................................................................................................Passim

                                                                               14 Doe v. Successful Match.com, 70 F. Supp. 3d 1066 (N.D. Cal. 2014)............................................ 5

                                                                               15 Eclat Pharm., LLC v. West-Ward Pharm. Corp., 2014 WL 12597594 (C.D. Cal. Feb. 12,

                                                                               16         2014).......................................................................................................................................... 4

                                                                               17 Elec. Waveform Lab Inc. v. Work-Loss Data Inst., LLC, 2015 WL 12684232 (C.D. Cal.

                                                                               18         Aug. 25, 2015) ........................................................................................................................... 3

                                                                               19 Jackson v. Gen. Mills, Inc., 2019 WL 4599845 (S.D. Cal. Sept. 23, 2019)............................... 9-10

                                                                               20 Joslin v. Clif Bar & Co., 2019 WL 5690632 (N.D. Cal. Aug. 26, 2019) ..................................... 8-9

                                                                               21 Juliana v. U.S., --- F.3d ---, 2020 WL 254149 (9th Cir. Jan. 17, 2020)........................................ 10

                                                                               22 Kearns v. Ford Motor Co., 567 F.3d 1120 (9th Cir. 2009) ............................................................. 5

                                                                               23 Kwikset Corp. v. Superior Court, 51 Cal. 4th 310 (2010)............................................................... 2

                                                                               24 Lanovaz v. Twinings N. Am., Inc., 726 F. App’x 590 (9th Cir. 2018) ............................................ 8

                                                                               25 Lujan v. Defs. of Wildlife, 504 U.S. 555 (1992) .......................................................................... 3, 8

                                                                               26 Millett v. Experian Info. Sols., Inc., 319 F. App’x 562 (9th Cir. 2009) .......................................... 6

                                                                               27 Rahman v. Mott’s LLP, 2018 WL 4585024 (N.D. Cal. Sept. 25, 2018) ......................................... 9

                                                                               28 Reid v. Johnson & Johnson, 780 F.3d 952 (9th Cir. 2015) ............................................................. 2
                                                                                     DM1\10257475.1                                                                                                            4:15-cv-02172-JSW-JCS
                                                                                                                                                                ii
                                                                                                                                                DEFENDANT’S TRIAL BRIEF
                                                                                       Case 4:15-cv-02172-JSW Document 452 Filed 01/27/20 Page 3 of 14




                                                                                1 Schauer v. Mandarin Gems of Cal., Inc., 125 Cal. App. 4th 949 (2005) ........................................ 6

                                                                                2 Schreiber Distrib. Co. v. Serv-Well Furniture Co., 806 F.2d 1393 (9th Cir. 1986) ....................... 3

                                                                                3 Sciaccia v. Apple, Inc., 362 F. Supp. 3d 787 (N.D. Cal. 2019) ....................................................... 8

                                                                                4 Spokeo, Inc. v. Robins, 136 S.Ct. 1540 (2016) ................................................................................ 2

                                                                                5 Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83 (1998) ......................................................... 10

                                                                                6 In re Tobacco II Cases, 46 Cal. 4th 298 (2009) .............................................................................. 6

                                                                                7 Troyk v. Farmers Grp., Inc., 171 Cal. App. 4th 1305 (2009) ......................................................... 7

                                                                                8
      LLP




                                                                                9
KINSELLA WEITZMAN ISER KUMP & ALDISERT




                                                                               10

                                                                               11
                                         TEL 310.566.9800 • FAX 310.566.9850
                                           808 WILSHIRE BOULEVARD, 3RD FLOOR
                                            SANTA MONICA, CALIFORNIA 90401




                                                                               12

                                                                               13

                                                                               14

                                                                               15

                                                                               16

                                                                               17

                                                                               18

                                                                               19

                                                                               20

                                                                               21

                                                                               22

                                                                               23

                                                                               24

                                                                               25

                                                                               26

                                                                               27

                                                                               28
                                                                                    DM1\10257475.1                                                                                        4:15-cv-02172-JSW-JCS
                                                                                                                                                   iii
                                                                                                                                       DEFENDANT’S TRIAL BRIEF
                                                                                       Case 4:15-cv-02172-JSW Document 452 Filed 01/27/20 Page 4 of 14




                                                                                1 I.          INTRODUCTION
                                                                                2             Plaintiffs Marc Anderson, Kelly Nelson, and Juliette Morizur claim they purchased

                                                                                3 SeaWorld merchandise or tickets because they believed and relied on specific SeaWorld

                                                                                4 statements about its killer whales. But they cannot prove any of the elements required to have

                                                                                5 standing for those claims: (1) what SeaWorld statements they read/heard; (2) that they actually

                                                                                6 made any purchase; or (3) that any purchase they made was in reliance on SeaWorld’s statements.

                                                                                7 Plaintiffs’ inability to prove the case they pled has been confirmed by their repeated pivoting

                                                                                8 during the pretrial process. For example, unable to prove that any of the statements on which they
      LLP




                                                                                9 allegedly relied actually appeared on SeaWorld’s website at the time they claim they made their
KINSELLA WEITZMAN ISER KUMP & ALDISERT




                                                                               10 purchases, Plaintiffs are now desperately trying to find anything that generally, at any time, says

                                                                               11 something “similar” to the statements Plaintiffs claim are false. Their attitude apparently is “any
                                         TEL 310.566.9800 • FAX 310.566.9850
                                           808 WILSHIRE BOULEVARD, 3RD FLOOR
                                            SANTA MONICA, CALIFORNIA 90401




                                                                               12 SeaWorld statement about the topic of lifespans or mothers and calves anywhere, on any date, is

                                                                               13 enough.” But the alleged misstatements and reliance that ground a consumer fraud case must

                                                                               14 occur before a lawsuit is filed, not on the eve of trial. Plaintiffs’ eleventh-hour machinations and

                                                                               15 goal-post moving flout, if not violate the Court’s orders narrowing this case; are highly prejudicial

                                                                               16 to SeaWorld, which has spent considerable time and resources responding to the case Plaintiffs

                                                                               17 pled; and underscores that this case was manufactured. As discussed in detail below, Plaintiffs

                                                                               18 lack both Article III and statutory standing for all of their claims, which require actual injuries and

                                                                               19 actual reliance on SeaWorld statements, none of which Plaintiffs have.

                                                                               20             Plaintiffs also seek injunctive relief in the form of “corrective statements” on SeaWorld’s

                                                                               21 website. But none has Article III standing for such relief because none has a legitimate intent to

                                                                               22 patronize SeaWorld again. Nor would they need to make future purchases to know “the truth,”

                                                                               23 and thus fall outside the narrow Davidson carve out for false advertising plaintiffs who could

                                                                               24 potentially have injunctive relief standing. Morizur’s claim also fails for lack of redressability.

                                                                               25 The injunctive relief sought (corrective website statements) would not redress Morizur’s injury,

                                                                               26 because she does not claim reliance on statements on SeaWorld’s website, and she has

                                                                               27 affirmatively disclaimed restitution. Due process requires dismissal of all Plaintiffs’ claims for

                                                                               28 lack of standing.
                                                                                    DM1\10257475.1                                                                     4:15-cv-02172-JSW-JCS
                                                                                                                                        1
                                                                                                                              DEFENDANT’S TRIAL BRIEF
                                                                                      Case 4:15-cv-02172-JSW Document 452 Filed 01/27/20 Page 5 of 14




                                                                                1 II.         CLAIMS REMAINING
                                                                                2             Only the following claims, as alleged in the operative complaint, remain:

                                                                                3      Plaintiff      Claim(s)        Alleged                Alleged Statement              Statement’s
                                                                                                                     Purchase                                              Alleged Source
                                                                                4
                                                                                      Anderson UCL (all            Shamu Plush      “orca lifespans in captivity are     SeaWorld website
                                                                                5              prongs)                              comparable to orca lifespans in
                                                                                                                                    the wild” (TAC ¶ 18)
                                                                                6                    FAL
                                                                                      Morizur        UCL           Shamu Plush      Collapsed dorsal fins are            SeaWorld San
                                                                                7                    (unfair                        “normal, and also equally            Diego killer whale
                                                                                8                    prong only)                    common in the wild”                  trainer statement
                                                                                                                                                                         in one-on-one
                                                                                                                                    “captivity in general does not
      LLP




                                                                                9                                                                                        conversation
                                                                                                                                    harm orcas” (TAC ¶ 20)
KINSELLA WEITZMAN ISER KUMP & ALDISERT




                                                                               10     Nelson         UCL (all      SeaWorld         “captive orcas ha[ve] similar        SeaWorld website
                                                                                                     prongs)       ticket           lifespans to orcas in the wild”
                                                                               11
                                         TEL 310.566.9800 • FAX 310.566.9850




                                                                                                     FAL                            “SeaWorld does not separate
                                           808 WILSHIRE BOULEVARD, 3RD FLOOR
                                            SANTA MONICA, CALIFORNIA 90401




                                                                               12                                                   calves and mothers” (TAC ¶ 19)
                                                                                                     CLRA
                                                                               13
                                                                                    III.      LEGAL STANDARDS
                                                                               14
                                                                                              To establish Article III standing, Plaintiffs must show that they “(1) suffered an injury in
                                                                               15
                                                                                    fact, (2) that is fairly traceable to the challenged conduct of the defendant, and (3) that is likely to
                                                                               16
                                                                                    be redressed by a favorable judicial decision.” Spokeo, Inc. v. Robins, 136 S.Ct. 1540, 1547
                                                                               17
                                                                                    (2016) (citing Lujan v. Defs. of Wildlife, 504 U.S. 555, 560-61 (1992)). Similarly, statutory
                                                                               18
                                                                                    standing under the UCL/FAL/CLRA requires economic injury resulting from the defendant’s
                                                                               19
                                                                                    conduct. Kwikset Corp. v. Superior Court, 51 Cal. 4th 310, 321 (2010); Reid v. Johnson &
                                                                               20
                                                                                    Johnson, 780 F.3d 952, 958 (9th Cir. 2015). The “as a result of” element requires that Plaintiffs
                                                                               21
                                                                                    prove “actual reliance on the allegedly deceptive or misleading statements.” Kwikset, 51 Cal. 4th
                                                                               22
                                                                                    at 326; Bronson v. Johnson & Johnson, Inc., 2013 WL 1629191, at *2 (N.D. Cal. Apr. 16, 2013)
                                                                               23
                                                                                    (“[T]o have standing to bring a UCL, FAL, or CLRA claim, Plaintiffs must [have] relied on the
                                                                               24
                                                                                    misleading materials.”).1
                                                                               25
                                                                                              A plaintiff “must demonstrate standing for each form of relief he seeks”; thus, standing to
                                                                               26

                                                                               27             1
                                                                                            See also Anderson v. SeaWorld Parks & Entm’t, Inc., 2016 WL 8929295, at *5 (N.D.
                                                                                    Cal. Nov. 7, 2016) (“Anderson II”) (reliance necessary for Plaintiffs’ statutory standing).
                                                                               28
                                                                                    DM1\10257475.1                                                                       4:15-cv-02172-JSW-JCS
                                                                                                                                         2
                                                                                                                              DEFENDANT’S TRIAL BRIEF
                                                                                      Case 4:15-cv-02172-JSW Document 452 Filed 01/27/20 Page 6 of 14




                                                                                1 seek restitution “does not ensure that the plaintiff can also seek injunctive … relief.” Clark v. City

                                                                                2 of Lakewood, 259 F.3d 996, 1006 (9th Cir. 2001). “For injunctive relief, which is a prospective

                                                                                3 remedy,” Plaintiffs must prove not just that they have suffered past exposure to illegal conduct,

                                                                                4 but that the threat of future injury is “actual and imminent, not conjectural or hypothetical.”

                                                                                5 Davidson v. Kimberly-Clark Corp., 889 F.3d 956, 967 (9th Cir. 2018) (citation omitted), cert

                                                                                6 denied, 139 S.Ct. 640 (2018). “In other words, the ‘threatened injury must be certainly impending

                                                                                7 to constitute injury in fact’ and ‘allegations of possible future injury are not sufficient.’” Id.

                                                                                8 (quoting Clapper v. Amnesty Int’l USA, 568 U.S. 398, 409 (2013)). Standing is “an indispensable
      LLP




                                                                                9 part of the plaintiff’s case,” and Plaintiffs’ burden to satisfy the elements of standing is greatest at
KINSELLA WEITZMAN ISER KUMP & ALDISERT




                                                                               10 trial, where they must support their allegations with adequate evidence. Lujan, 504 U.S. at 561.

                                                                               11 IV.         PLAINTIFFS LACK STANDING BECAUSE THEY CANNOT PROVE THE
                                         TEL 310.566.9800 • FAX 310.566.9850
                                           808 WILSHIRE BOULEVARD, 3RD FLOOR




                                                                                              STATEMENTS THEY WERE EXPOSED TO
                                            SANTA MONICA, CALIFORNIA 90401




                                                                               12
                                                                                              In false advertising cases, words matter. Exact words matter. “Trans fat free” is different
                                                                               13
                                                                                    than “fat free,” for example (and “dorsal fin collapse also happens in the wild” is different than
                                                                               14
                                                                                    “dorsal fin collapse is equally common in the wild”). Indeed, false advertising cases grounded in
                                                                               15
                                                                                    alleged fraud, like this one, must satisfy the heightened pleading requirements of Rule 9(b). See
                                                                               16
                                                                                    Anderson v. SeaWorld Parks & Entm’t, Inc., 2016 WL 4076097, at *8 (N.D. Cal. Aug. 1, 2016)
                                                                               17
                                                                                    (“Anderson I”). This requires Plaintiffs, even at the pleading stage, to “identify with particularity”
                                                                               18
                                                                                    the “specific content of the statements” they were exposed to. Elec. Waveform Lab Inc. v. Work-
                                                                               19
                                                                                    Loss Data Inst., LLC, 2015 WL 12684232, at *3 (C.D. Cal. Aug. 25, 2015); see also Schreiber
                                                                               20
                                                                                    Distrib. Co. v. Serv-Well Furniture Co., 806 F.2d 1393, 1401 (9th Cir. 1986) (plaintiffs must state
                                                                               21
                                                                                    the “time, place, and specific content of the false representations”) (emphasis added).
                                                                               22
                                                                                              Plaintiffs alleged that they relied on specific statements. TAC ¶¶ 18-20. But now it is
                                                                               23
                                                                                    clear those allegations were not accurate. On the eve of trial, Plaintiffs cannot state the “specific
                                                                               24
                                                                                    content” of the SeaWorld statements they were exposed to, or the time or place of the alleged
                                                                               25
                                                                                    exposure. In fact, each Plaintiff admitted in their interrogatory responses that they are “unable to
                                                                               26
                                                                                    ‘[q]uote verbatim’ SeaWorld’s statements,” they were exposed to, but claim they relied on
                                                                               27
                                                                                    information SeaWorld provided. In other words, Plaintiffs claim that they relied on whatever
                                                                               28
                                                                                    DM1\10257475.1                                                                     4:15-cv-02172-JSW-JCS
                                                                                                                                        3
                                                                                                                              DEFENDANT’S TRIAL BRIEF
                                                                                      Case 4:15-cv-02172-JSW Document 452 Filed 01/27/20 Page 7 of 14




                                                                                1 SeaWorld said, but they can’t say what that was or where they saw it.2 Plaintiffs can’t cure this by

                                                                                2 reference to documents, either. No Plaintiff has documentary evidence of the SeaWorld

                                                                                3 statements they were exposed to. Morizur’s claims are based on an alleged one-on-one

                                                                                4 conversation with a killer whale trainer (a conversation about which Morizur cannot say what the

                                                                                5 trainer actually said to her, and her accounts are disputed by actual SeaWorld killer whale

                                                                                6 trainers). Neither Anderson nor Nelson printed out or otherwise kept a record of the actual

                                                                                7 SeaWorld website statements they claim to have seen. The two documents produced as reflecting

                                                                                8 the SeaWorld statements on which Anderson and Nelson relied were actually print outs Plaintiffs’
      LLP




                                                                                9 counsel made in May of 2015 (the exact same 66 pages produced for both Anderson and Nelson,
KINSELLA WEITZMAN ISER KUMP & ALDISERT




                                                                               10 despite their differing claims and that they supposedly visited SeaWorld’s website a year apart).

                                                                               11 Neither Anderson nor Nelson could have relied on those documents, however. Anderson testified
                                         TEL 310.566.9800 • FAX 310.566.9850
                                           808 WILSHIRE BOULEVARD, 3RD FLOOR
                                            SANTA MONICA, CALIFORNIA 90401




                                                                               12 that he had not seen one of the two documents before his SeaWorld trip, and the other has a

                                                                               13 copyright of 2015 and refers to an article published after Anderson’s 2014 SeaWorld visit. And

                                                                               14 those documents were printed by Plaintiffs’ counsel nearly a year before Kelly Nelson was even a

                                                                               15 client of Covington’s. It would have been impossible for Plaintiffs’ counsel to print copies of

                                                                               16 statements Nelson relied upon before they had ever spoken to her. Further, even though Nelson’s

                                                                               17 case is limited to statements she saw on SeaWorld’s website in 2015, Nelson testified that she

                                                                               18 does not know what was on SeaWorld’s website in 2015. Plaintiffs’ evolving story—including

                                                                               19 backing away from what they pleaded and produced during discovery—is a major credibility

                                                                               20 problem that defeats their ability to prove standing.

                                                                               21             In cases in which “a plaintiff contends that he was deceived by the communications of a

                                                                               22 defendant,” the plaintiff “can reasonably be required to state with specificity their content, who

                                                                               23 communicated them and when they were communicated.” Eclat Pharm., LLC v. West-Ward

                                                                               24

                                                                               25             2
                                                                                            This is evident in Plaintiffs’ description of their claims in the Joint Pretrial Order, in
                                                                                  which they attempt to expand the case right before trial by claiming exposure to statements
                                                                               26 different than what they pled (e.g., Morizur now claims that she relied on a never-pled statement
                                                                                  that dorsal fin collapse happens because the dorsal fins weigh too much) and to retreat from their
                                                                               27 allegations that they saw specific statements on SeaWorld’s website (e.g., claiming vaguely that
                                                                                  Nelson saw “claims by SeaWorld,” generally, not on SeaWorld’s website).
                                                                               28
                                                                                    DM1\10257475.1                                                                   4:15-cv-02172-JSW-JCS
                                                                                                                                       4
                                                                                                                             DEFENDANT’S TRIAL BRIEF
                                                                                      Case 4:15-cv-02172-JSW Document 452 Filed 01/27/20 Page 8 of 14




                                                                                1 Pharm. Corp., 2014 WL 12597594, at *7 (C.D. Cal. Feb. 12, 2014). That much is required at the

                                                                                2 pleading stage. See Kearns v. Ford Motor Co., 567 F.3d 1120, 1126 (9th Cir. 2009) (plaintiff

                                                                                3 failed to adequately plead claims in part because he did not “specify what the television

                                                                                4 advertisements or other sales material specifically stated.”) (emphasis added). The standard of

                                                                                5 proof at trial is greater—not less—than the standard of pleading. Because Plaintiffs cannot prove

                                                                                6 what specific statements they actually were exposed to, they lack standing. See Doe v. Successful

                                                                                7 Match.com, 70 F. Supp. 3d 1066, 1082 (N.D. Cal. 2014) (“[I]f Plaintiffs did not see the specified

                                                                                8 representations before they purchased Defendant’s services, then Plaintiffs did not rely on these
      LLP




                                                                                9 representations and suffered no injury.”).
KINSELLA WEITZMAN ISER KUMP & ALDISERT




                                                                               10 V.          PLAINTIFFS LACK STANDING BECAUSE THEY CANNOT PROVE THEY
                                                                                              HAVE ECONOMIC INJURIES
                                                                               11
                                         TEL 310.566.9800 • FAX 310.566.9850




                                                                                              Plaintiffs all lack standing for an additional, independent reason: none can prove they
                                           808 WILSHIRE BOULEVARD, 3RD FLOOR
                                            SANTA MONICA, CALIFORNIA 90401




                                                                               12
                                                                                    actually purchased a SeaWorld ticket or merchandise. Neither Anderson nor Morizur could
                                                                               13
                                                                                    produce the Shamu plush they claimed to have purchased. Neither has a receipt, or a credit card
                                                                               14
                                                                                    statement showing the purchase. Neither has photographic evidence of the plush (despite the fact
                                                                               15
                                                                                    that Morizur has photographic evidence of her 2012 trip to SeaWorld, multiple pictures of a
                                                                               16
                                                                                    Shamu plush purchased for her by her now-fiancé, and multiple pictures of other killer whale
                                                                               17
                                                                                    items). Adding to the incredibility of the tale, both Anderson and Nelson claim that the reason
                                                                               18
                                                                                    they can’t produce the plushes is because the plushes were destroyed by dogs. Anderson claims
                                                                               19
                                                                                    the plush he purchased was destroyed by his sister’s dog. But his sister—an auditor for the IRS—
                                                                               20
                                                                                    testified under oath that she has never owned a dog. Both of Morizur’s parents attended SeaWorld
                                                                               21
                                                                                    with Morizur in April of 2012, but neither of them recall her purchasing a Shamu plush, having a
                                                                               22
                                                                                    Shamu plush in the car on the way home from SeaWorld, or that any Shamu plush was destroyed.
                                                                               23
                                                                                              After alleging and affirming in discovery that she purchased a SeaWorld ticket, Nelson
                                                                               24
                                                                                    eventually admitted this was false. Plaintiffs will not be able to prove that she can have an
                                                                               25
                                                                                    “economic injury” as a result of a purchase her husband made for her (a purchase for which there
                                                                               26
                                                                                    is no proof to begin with). Plaintiffs will argue that it should be presumed that community
                                                                               27
                                                                                    property was used by Nelson’s husband to purchase Nelson’s SeaWorld ticket, which imputes an
                                                                               28
                                                                                    DM1\10257475.1                                                                     4:15-cv-02172-JSW-JCS
                                                                                                                                        5
                                                                                                                              DEFENDANT’S TRIAL BRIEF
                                                                                      Case 4:15-cv-02172-JSW Document 452 Filed 01/27/20 Page 9 of 14




                                                                                1 economic injury to her. This is unsupported, both legally and factually. Plaintiffs have cited no

                                                                                2 case in which a husband’s purchase with community property constituted “economic injury” for

                                                                                3 his non-purchasing spouse’s UCL, FAL, or CLRA claim. But see Cabrera v. Countrywide Fin.,

                                                                                4 2012 WL 5372116, at *8 (N.D. Cal. Oct. 30, 2012) (“[T]he Ninth Circuit does not allow

                                                                                5 community property rights to create standing when the spouse is not a signatory to the contract at

                                                                                6 issue.”). Further, Plaintiffs cannot prove (1) how Ken Nelson paid for the tickets (cash or credit);

                                                                                7 or (2) assuming he used a credit card (which would have been in his name only), whether or not

                                                                                8 the credit card was paid for by a joint account containing community property. Kelly Nelson
      LLP




                                                                                9 cannot say for sure whether Ken has bank accounts separate from her. The case law that does
KINSELLA WEITZMAN ISER KUMP & ALDISERT




                                                                               10 exist holds that a person must be the actual purchaser of the goods to have standing. See, e.g.,

                                                                               11 Millett v. Experian Info. Sols., Inc., 319 F. App’x 562, 563 (9th Cir. 2009) (plaintiff did not
                                         TEL 310.566.9800 • FAX 310.566.9850
                                           808 WILSHIRE BOULEVARD, 3RD FLOOR
                                            SANTA MONICA, CALIFORNIA 90401




                                                                               12 purchase the product at issue “and therefore, lacks standing under the … CLRA”); Bird v. First

                                                                               13 Alert, Inc., 2015 WL 3750225, at *5-6 (N.D. Cal. June 15, 2015) (wife lacked Article III standing

                                                                               14 and failed to meet economic injury requirement where the product was purchased by her

                                                                               15 husband)3; Schauer v. Mandarin Gems of Cal., Inc., 125 Cal. App. 4th 949, 960 (2005) (plaintiff

                                                                               16 lacked standing for CLRA claim because her “ownership of the ring was not acquired as a result

                                                                               17 of her own consumer transaction with defendant”).

                                                                               18 VI.         PLAINTIFFS LACK STANDING BECAUSE THEY CANNOT PROVE RELIANCE
                                                                               19             Even if Plaintiffs could prove exposure and injury (which they cannot), none can prove

                                                                               20 reliance—that without the SeaWorld statement Plaintiffs “in all reasonable probability would not

                                                                               21 have engaged in the injury-producing conduct”—i.e., made their purchases. In re Tobacco II

                                                                               22 Cases, 46 Cal. 4th 298, 326 (2009) (quotation omitted). Even if one believed Anderson’s story

                                                                               23

                                                                               24             3
                                                                                            This Court previously noted that in Bird, the plaintiff-wife was not the desicionmaker,
                                                                                  whereas Nelson testified during her deposition that it was her decision to purchase the SeaWorld
                                                                               25 tickets. Anderson v. SeaWorld Parks & Entm’t, Inc., 2018 WL 1981396, at *9 (N.D. Cal. Feb. 20,
                                                                                  2018) (“Anderson III”). However, the Bird court found that the plaintiff-wife lacked standing both
                                                                               26 because she did not rely and because she did not make the purchase. 2015 WL 3750225, at *6. If
                                                                                  the outcome turned solely on reliance, there would have been no need to analyze who made the
                                                                               27 actual purchase. Just because the Bird plaintiff’s claims had two fatal flaws does not mean that
                                                                                  Nelson’s claims do not also fail.
                                                                               28
                                                                                    DM1\10257475.1                                                                   4:15-cv-02172-JSW-JCS
                                                                                                                                       6
                                                                                                                             DEFENDANT’S TRIAL BRIEF
                                                                                      Case 4:15-cv-02172-JSW Document 452 Filed 01/27/20 Page 10 of 14




                                                                                1 that he purchased a plush, he claimed he did so for a number of reasons, none of which was

                                                                                2 reliance on a SeaWorld statement. Regardless of what SeaWorld said on its website, he in all

                                                                                3 probability would still have purchased the plush. Nelson went to SeaWorld to investigate what

                                                                                4 Blackfish said, not because of any SeaWorld statement, and in fact testified that she hadn’t ever

                                                                                5 seen a SeaWorld statement she felt like she could rely on.4 Morizur was crying when she left

                                                                                6 SeaWorld because of the condition of the killer whales, so whatever motivated her alleged plush

                                                                                7 purchase that day, it was not her belief in the trainer’s purported statement about the

                                                                                8 health/happiness of SeaWorld’s killer whales. Without being able to prove that specific SeaWorld
      LLP




                                                                                9 website or trainer statements motivated their alleged purchases, Plaintiffs lack standing. That is
KINSELLA WEITZMAN ISER KUMP & ALDISERT




                                                                               10 because the “causal connection is broken when a complaining party would suffer the same harm

                                                                               11 whether or not a defendant complied with the law.” Troyk v. Farmers Grp., Inc., 171 Cal. App.
                                         TEL 310.566.9800 • FAX 310.566.9850
                                           808 WILSHIRE BOULEVARD, 3RD FLOOR
                                            SANTA MONICA, CALIFORNIA 90401




                                                                               12 4th 1305, 1349 (2009) (quotation omitted).

                                                                               13 VII. PLAINTIFFS LACK STANDING FOR INJUNCTIVE RELIEF BECAUSE THEY
                                                                                       DO NOT INTEND TO MAKE FUTURE PURCHASES AND DO NOT NEED TO
                                                                               14      MAKE FUTURE PURCHASES TO KNOW “THE TRUTH”
                                                                               15             The Ninth Circuit recently has held that there are two scenarios in which previously
                                                                               16 deceived false advertising plaintiffs may have standing to seek injunctive relief. Davidson, 889

                                                                               17 F.3d at 969-70. First, where the consumer “will be unable to rely on the product’s advertising or

                                                                               18 labeling in the future, and so will not purchase the product although she would like to”; and

                                                                               19 second, where the consumer “might purchase the product in the future, despite the fact that it was

                                                                               20 once marred by false advertising or labeling, as she may reasonably, but incorrectly, assume the

                                                                               21 product was improved.” Id. “Courts have cautioned that Davidson’s conclusion is narrower than

                                                                               22 a blanket conclusion that plaintiffs seeking injunctive relief in mislabeling [cases] always have

                                                                               23 standing” and “is more accurately cast as the court’s not [being] persuaded that injunctive relief is

                                                                               24 never available for a consumer who learns after purchasing a product that the label is false.’”

                                                                               25
                                                                                          4
                                                                                            The evidence will show that Nelson’s issue with SeaWorld is not that it made false
                                                                               26 statements, but that SeaWorld’s statements were not verified by independent sources, so she did
                                                                                  not know if she could trust them. Accordingly, she lacks standing for her claims because she did
                                                                               27 not rely on any SeaWorld statement, and her “lack of substantiation” theory is not actionable. See
                                                                                  Anderson III, 2018 WL 1981396, at *11 (discussing lack of substantiation cases)
                                                                               28
                                                                                    DM1\10257475.1                                                                    4:15-cv-02172-JSW-JCS
                                                                                                                                        7
                                                                                                                             DEFENDANT’S TRIAL BRIEF
                                                                                      Case 4:15-cv-02172-JSW Document 452 Filed 01/27/20 Page 11 of 14




                                                                                1 Anthony v. Pharmavite, 2019 WL 109446, at *5 (N.D. Cal. Jan. 4, 2019) (quotations omitted).

                                                                                2 Plaintiffs lack standing for injunctive relief under Davidson, for two reasons.

                                                                                3             First, for either Davidson scenario, the plaintiff must have an intent to re-purchase the

                                                                                4 product. See Davidson, 889 F.3d at 969 n.5 (distinguishing cases where plaintiffs lacked standing

                                                                                5 for injunctive relief because they failed to allege a sufficient intent to repurchase the product);

                                                                                6 Joslin v. Clif Bar & Co., 2019 WL 5690632, at *2 (N.D. Cal. Aug. 26, 2019) (“In either [Davidson

                                                                                7 scenario], in addition to alleging facts that demonstrate they are unable to rely on the advertising

                                                                                8 or labeling, a plaintiff must allege they would want to or intend to purchase the product in the
      LLP




                                                                                9 future.”). Plaintiffs here do not have a sufficient intent to repurchase the product. They all claim
KINSELLA WEITZMAN ISER KUMP & ALDISERT




                                                                               10 that they “may consider” or “may be inclined” to make hypothetical future purchases. This is

                                                                               11 precisely what the Ninth Circuit found to be insufficient in Davidson. There, the court recognized
                                         TEL 310.566.9800 • FAX 310.566.9850
                                           808 WILSHIRE BOULEVARD, 3RD FLOOR
                                            SANTA MONICA, CALIFORNIA 90401




                                                                               12 that an allegation that plaintiffs “may, one day, become … customers once more,” was an

                                                                               13 insufficient intent to repurchase. Davidson, 889 F.3d at 969 n.5 (emphasis added) (quotation

                                                                               14 omitted). Plaintiffs’ allegations that they “may”, one day “consider” future SeaWorld purchases is

                                                                               15 precisely the type of ‘“some day’ intentions” that the Supreme Court has rejected as failing to

                                                                               16 meet the “actual or imminent” injury requirement. Lujan, 504 U.S. at 564; see also Lanovaz v.

                                                                               17 Twinings N. Am., Inc., 726 F. App’x 590, 591 (9th Cir. 2018) (allegation that plaintiff would

                                                                               18 “consider buying” future products insufficient to establish Article III standing); Sciaccia v. Apple,

                                                                               19 Inc., 362 F. Supp. 3d 787, 803 (N.D. Cal. 2019) (allegation that plaintiff “may have the watch

                                                                               20 repaired, which might result in the alleged defect manifesting again,” insufficient for standing).

                                                                               21             Further, Plaintiffs’ prior actions and testimony bely any legitimate desire to purchase

                                                                               22 SeaWorld tickets or merchandise (including Nelson’s anti-SeaWorld social media rhetoric;

                                                                               23 Morizur’s frequent vitriolic public statements towards SeaWorld and about her intent to never

                                                                               24 return and convince others to boycott SeaWorld as well; and Anderson’s testimony that he does

                                                                               25 not patronize locations that do not take good care of their animals and that he believes SeaWorld

                                                                               26 does not take good care of its animals and that he would not return or buy future merchandise

                                                                               27 unless the killer whale pools are bigger). This simply is not a case, like Davidson, in which

                                                                               28 Plaintiffs are refraining from purchasing the product “although [they] would like to.” Davidson,
                                                                                    DM1\10257475.1                                                                      4:15-cv-02172-JSW-JCS
                                                                                                                                         8
                                                                                                                              DEFENDANT’S TRIAL BRIEF
                                                                                      Case 4:15-cv-02172-JSW Document 452 Filed 01/27/20 Page 12 of 14




                                                                                1 889 F.3d at 970. Indeed, Plaintiffs’ belief that captivity itself at SeaWorld is harmful for the killer

                                                                                2 whales is one of the pillars of their lawsuit, which undercuts any credibility to their claim that they

                                                                                3 desire to make future SeaWorld purchases. Plaintiffs do not claim that SeaWorld has any plans to

                                                                                4 release its killer whales from captivity, nor is that outcome requested as part of this case. See, e.g.,

                                                                                5 Anthony, 2019 WL 109449, at *6 (plaintiffs lacked injunctive relief standing under Davidson for

                                                                                6 failure to adequately intend to make future purchases because they claimed that had they known

                                                                                7 the truth about the product they would not have purchased it, and their claim was predicated on the

                                                                                8 premise that the product was fundamentally bad).
      LLP




                                                                                9             Second, in Davidson and other cases cited in that opinion, the plaintiff could not easily
KINSELLA WEITZMAN ISER KUMP & ALDISERT




                                                                               10 discover whether a previous misrepresentation had been cured without first buying the product,

                                                                               11 and thus had an ongoing inability to know injury—Davidson could not easily know if the
                                         TEL 310.566.9800 • FAX 310.566.9850
                                           808 WILSHIRE BOULEVARD, 3RD FLOOR
                                            SANTA MONICA, CALIFORNIA 90401




                                                                               12 defendant had modified its wipes to make them actually flushable without buying them again. See

                                                                               13 Cordes v. Boulder Brands USA, Inc., 2018 WL 6714323, at *4 (C.D. Cal. Oct. 17, 2018). Here,

                                                                               14 however, Plaintiffs purport to know “the truth” independent of SeaWorld tickets or plushes,

                                                                               15 through their meetings with Earth Island and/or watching Blackfish. Plaintiffs do not need to buy

                                                                               16 future SeaWorld tickets or Shamu plushes (or need a Court-ordered injunction) to determine

                                                                               17 whether SeaWorld’s statements about lifespans, calf separation, dorsal fins, or captivity in general

                                                                               18 are true. There is no likelihood they will be deceived in the future. “This sets [them] apart from

                                                                               19 the plaintiff in Davidson, who could not easily determine whether the defendant’s previous

                                                                               20 misrepresentations had been cured without first buying the product.” Id.; see also Rahman v.

                                                                               21 Mott’s LLP, 2018 WL 4585024, at *2 (N.D. Cal. Sept. 25, 2018) (holding that plaintiff lacked

                                                                               22 injunctive relief standing because, unlike in Davidson, plaintiff now can know the truth about the

                                                                               23 product without buying it again); Joslin, 2019 WL 5690632, at *3-4 (same); Jackson v. Gen.

                                                                               24 Mills, Inc., 2019 WL 4599845, at *5 (S.D. Cal. Sept. 23, 2019) (same). The Court in Jackson

                                                                               25 noted that, unlike in Davidson, the plaintiff did not have injunctive relief standing because

                                                                               26                    Given that she now knows she can ascertain the amount of cereal
                                                                                                     she is buying by looking at the label, she has not shown any
                                                                               27                    likelihood she will be deceived in the future … [Plaintiff]’s
                                                                                                     allegation that she would like to buy the cereal again, if the
                                                                               28                    problems she points to are remedied, is also implausible. If she is
                                                                                    DM1\10257475.1                                                                     4:15-cv-02172-JSW-JCS
                                                                                                                                         9
                                                                                                                              DEFENDANT’S TRIAL BRIEF
                                                                                      Case 4:15-cv-02172-JSW Document 452 Filed 01/27/20 Page 13 of 14




                                                                                1             dissatisfied enough with the cereal that she has stopped buying it,
                                                                                              there is no reason to suppose that changed product labeling to tell
                                                                                2             her what she already knows about the amount of cereal in the box
                                                                                              would change that.
                                                                                3 2019 WL 4599845, at *5. Similarly here, Plaintiffs claim they now know “the truth” about

                                                                                4 SeaWorld’s killer whales, and currently will not go back, so there is no likelihood they will be

                                                                                5 deceived in the future, and no reason to suppose that if the Court orders the injunction they seek—

                                                                                6 including ordering SeaWorld to state on its website that captivity is harmful for killer whales—

                                                                                7 they are likely to patronize SeaWorld again, since “the truth” is what is keeping them away.

                                                                                8 Plaintiffs do not fall within Davidson’s carve out for plaintiffs with ongoing injuries, and thus lack
      LLP




                                                                                9 injunctive relief standing.
KINSELLA WEITZMAN ISER KUMP & ALDISERT




                                                                               10
                                                                                    VIII. MORIZUR’S INJURIES ARE NOT REDRESSABLE
                                                                               11
                                         TEL 310.566.9800 • FAX 310.566.9850




                                                                                              “To establish Article III redressability, the plaintiffs must show that the relief they seek is
                                           808 WILSHIRE BOULEVARD, 3RD FLOOR
                                            SANTA MONICA, CALIFORNIA 90401




                                                                               12 both (1) substantially likely to redress their injuries; and (2) within the district court’s power to

                                                                               13 award.” Juliana v. U.S., --- F.3d ---, 2020 WL 254149, at *6 (9th Cir. Jan. 17, 2020). Plaintiffs

                                                                               14 request restitution and an injunction “requiring SeaWorld to issue corrective statements on its

                                                                               15 website.” TAC ¶ 85. Morizur, however, testified under oath that she is asking the Court to give

                                                                               16 her zero point zero zero dollars. Nor will corrective statements on SeaWorld’s website redress her

                                                                               17 injuries. Her claim is based on a one-on-one conversation with a trainer. Her alleged injury is

                                                                               18 completely disconnected to the SeaWorld website, so any “corrective statements” thereon are not

                                                                               19 “substantially likely to redress [her] injuries.” See Steel Co. v. Citizens for a Better Env’t, 523

                                                                               20 U.S. 83, 106 (1998) (a request for relief that “seeks not remediation of [plaintiff’s] own injury” is

                                                                               21 insufficient for Article III redressability; “Relief that does not remedy the injury suffered cannot

                                                                               22 bootstrap a plaintiff into federal court; that is the very essence of the redressability requirement.”).

                                                                               23
                                                                                    IX.       CONCLUSION
                                                                               24             For the foregoing reasons, Defendant is entitled to a judgment in its favor on all of
                                                                               25 Plaintiffs’ causes of action, with Plaintiffs to take nothing by their Third Amended Complaint.

                                                                               26

                                                                               27

                                                                               28
                                                                                    DM1\10257475.1                                                                        4:15-cv-02172-JSW-JCS
                                                                                                                                         10
                                                                                                                               DEFENDANT’S TRIAL BRIEF
                                                                                      Case 4:15-cv-02172-JSW Document 452 Filed 01/27/20 Page 14 of 14




                                                                                1 DATED: January 27, 2020             DUANE MORRIS LLP

                                                                                2

                                                                                3
                                                                                                                      By:          /s/ John M. Simpson
                                                                                4                                           John M. Simpson
                                                                                                                            Attorneys for Defendant
                                                                                5

                                                                                6

                                                                                7

                                                                                8
      LLP




                                                                                9
KINSELLA WEITZMAN ISER KUMP & ALDISERT




                                                                               10

                                                                               11
                                         TEL 310.566.9800 • FAX 310.566.9850
                                           808 WILSHIRE BOULEVARD, 3RD FLOOR
                                            SANTA MONICA, CALIFORNIA 90401




                                                                               12

                                                                               13

                                                                               14

                                                                               15

                                                                               16

                                                                               17

                                                                               18

                                                                               19

                                                                               20

                                                                               21

                                                                               22

                                                                               23

                                                                               24

                                                                               25

                                                                               26

                                                                               27

                                                                               28
                                                                                    DM1\10257475.1                                                       4:15-cv-02172-JSW-JCS
                                                                                                                             11
                                                                                                                   DEFENDANT’S TRIAL BRIEF
